Citation Nr: 0812891	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case the Board notes that in a letter of 
January 2008, the veteran's private physician, Dr. S.D. Taus, 
stated that he had been treating the veteran for over 25 
years and that, based on his continuity of symptomatology, it 
was probable and more likely than not that his continuing 
symptoms and present day problems with hepatitis C are 
connected to his military service.  However, the physician 
did not lay out or explain which symptomatology he was 
referring to, when the symptomatology started, its 
progression and its relationship to the current diagnosis of 
hepatitis C.  To adequately assess the private physician's 
opinion, he must detail the basis of his opinion, in this 
case, the symptomatology he is relying on.

Furthermore, considering the above mentioned letter from the 
veteran's private physician, the Board finds that a VA 
medical opinion is necessary regarding whether the veteran 
could have been infected with hepatitis C through 
immunization by means of jet gun injectors in service.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request that the 
veteran's private physician, Dr. S.D. 
Taus, set out the continuity of 
symptomatology upon which he is basing 
his opinion that the veteran's 
hepatitis C is due to ar gun injections 
in service.  The physician should 
explain the symptomatology, when each 
of the symptoms started, and their 
progression.

2.  The AOJ should seek a medical opinion 
regarding the etiology of the veteran's 
hepatitis C.  The examiner should 
specifically comment as to whether it is 
as likely as not (i.e., to at least a 50-
50 degree of probability) that veteran's 
hepatitis C is related to service, 
specifically he should comment on whether 
immunization by means of jet gun 
injectors in service may have been the 
source of infection with hepatitis C, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



